Citation Nr: 1733780	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-19 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from May 1974 to February 1977.  The Veteran also had reserve service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2009.  The Veteran also testified at a hearing before a Veterans Law Judge (VLJ) in July 2010.  Transcripts of the hearings have been associated with the Veteran's claims folder.  Unfortunately, the VLJ who conducted the July 2010 Board hearing has since retired from the Board.  In July 2017, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He responded in July 2017 that he did not want another hearing before a new VLJ.

In June 2012, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In October 2013, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In February 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service.
CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before a DRO in April 2009 and before the Board in July 2010.

The Veteran was also provided VA examinations/medical opinions (the reports of which have been associated with the claims file), the latest of which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the latest VA examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
The Veteran filed a service connection claim for a cervical spine disorder in May 2006, which was denied by October 2006 and March 2007 rating decisions.  The Veteran asserts that his cervical disorder is due to carrying a rucksack during basic training.  He testified at the DRO hearing that he hurt his neck due to the constant rubbing.  He testified at the Board hearing that after basic training, his sister took him to the hospital and he was given bandages and Motrin.  He testified that he started having neck problems approximately in 2007.

There is no objective evidence of record that links the Veteran's current cervical spine disorder to his active service.  STRs do not show complaints, symptoms, treatment or a diagnosis of a cervical spine disorder rendered by a medical officer during his service.  Furthermore, at his separation examination in February 1977, he had a normal spine evaluation.  In addition, he denied ever having arthritis or swollen/painful joints on a medical history survey completed in conjunction with his separation physical.  At a later Reserve medical examination in July 1985, he once again had a normal spine evaluation and denied ever having arthritis or swollen/painful joints.  As such, his STRs do not show that a chronic cervical spine disorder was ever diagnosed while he was in service.

The first objective medical evidence documenting a cervical spine disorder is in October 2006, almost three decades after the Veteran separated from active service.  A cervical spine x-ray showed mild degenerative changes with no abnormality noted.  He eventually underwent cervical spine surgery in March 2007.

In December 2010, the Veteran was afforded a VA examination.  He reported he injured his neck during basic training.  He reported that he had a large laceration to his neck.  He reported no other specific injury to his neck that may have caused his current cervical spine disorder.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner reported that there was no documentation showing an injury or treatment for the Veteran's neck, although there was a neck scar on examination.

The Veteran's sister reported that she took the Veteran to a VA hospital after he returned home from basic training due to a large, open wound on the back of his neck.  However, his sister did not comment on any current cervical spine symptoms or etiology, only that the experienced an open wound during basic training.

In June 2012, the Board denied the Veteran's service connection claim for a cervical spine disorder, which he appealed to the CAVC.

In the October 2013 CAVC JMR, the parties agreed that a remand was required as the Board erred by failing to ensure the Veteran was provided an adequate VA examination.

In response to the JMR, another medical opinion was sought.  In April 2014, a VA examiner reviewed the Veteran's entire claims file, to include the lay statements of record.  The examiner opined that the Veteran's cervical spine disorder was less likely than not (less than 50 percent probability) due to his active service.  The examiner opined that the Veteran's cervical spine arthritis was more likely a part of generalized degeneration due to aging as well as from his previous heavy-duty civilian occupation.  The examiner reported that the STRs did not document a neck injury, neck pain, or any kind of neck disorder during his active service.  The examiner reported that the first complaints of neck pain were in October 2006.  Th examiner also acknowledged the lay statement from the Veteran's sister wherein she recalled the Veteran having an open wound on his neck in 1974, which she believed to be from carrying a rucksack in service, and that she took him for treatment at the VA medical center.  The examiner noted that unfortunately, there were no records of this treatment.  The examiner then stated that the Veteran's in-service neck wound was acute and a self-limiting condition that healed properly.

The Veteran has not submitted any credible lay or medical evidence supporting his contention that his cervical disorder was due to or the result of his active service.  In compliance with the JMR, VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The April 2014 VA examiner opined that the Veteran's cervical spine disorder was less likely than not due to his active service and more likely due to aging and his heavy-duty occupation.  Moreover, this medical opinion was accompanied by a detailed explanation of how the examiner reached his conclusion, and specifically why a wound to the neck in service was not felt to have caused the cervical spine disorder.

Therefore, after weighing all the evidence, the Board finds the greatest probative value in the April 2016 examiner's opinions, but also notes that the entirety of the medical evidence weighs against the conclusion that the Veteran's cervical spine disorder either began during or were otherwise caused by his active service.  Thus, the evidence fails to establish service connection for the Veteran's cervical spine disorder.

Consideration has been given to the assertion of the Veteran that his cervical spine disorder was due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe cervical spine pain, he lacks the medical training or qualification to diagnose a cervical spine disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.  Moreover, the VA examiner explained how the fact that if he had experienced a herniated disc due to his basic training, he would have sought treatment at the time of injury and not in 2006.

The record does not contain evidence of a diagnosis of an ongoing chronic cervical spine disability related to his active service, as the first evidence of cervical spine problems do not appear until at least 2006, almost three decades after separation.  In addition, at his separation examination, he had a normal examination of his spine with no neck symptoms noted.  Furthermore, his STRs do not document any chronic cervical spine diagnosis.  As such, the Board does not find that the evidence of record shows continuous cervical spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a cervical spine disorder.  The record contains no objective medical evidence of a chronic cervical spine disorder until 2006.  In addition, the record does not contain evidence that any neck injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic cervical spine disorder.  That is, the evidence does not show that a cervical spine disorder was diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a cervical spine disorder has existed continuously since service.  Therefore, the claim is denied.


ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


